



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Wilson, 2012
    ONCA 396

DATE: 20120608

DOCKET: C51344

Doherty, Feldman and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Nicole Wilson

Applicant (Appellant)

Susan Jane von Achten, for the applicant (appellant)

D. Calderwood, for the respondent

Heard:  June 7, 2012

On appeal from the conviction entered on November 4, 2009
    and the sentence imposed on November 4, 2009 by Justice Douglas of the Ontario
    Court of Justice.

APPEAL BOOK ENDORSEMENT


[1]

The appellant was convicted on her guilty pleas on three charges of
    fraud.

[2]

She appeals the conviction seeking to withdraw the guilty pleas.

[3]

An appellant carries a heavy burden when seeking to withdraw guilty
    pleas on appeal.

[4]

Nothing in the transcripts of the guilty pleas (entered twice) affords
    any support for the motion to withdraw the pleas.

[5]

The appellants affidavit offers no basis upon which we could find that
    she has a potential defence.  Her alleged duress, while no doubt capable of
    explaining and mitigating her conduct, could not provide a defence of duress as
    defined in s. 17 of the
Criminal Code
.

[6]

We see no reason to interfere with the convictions.  The appeal is
    dismissed.


